Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 1 of 14 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 ANN FRANCIS                                 ) Civil Action No. ___________________
 1662 Carrigallen Lane                       )
 Columbus, Ohio 43228,                       ) JUDGE
                                             )
         Individually and on behalf of other ) MAGISTRATE JUDGE
         members of the general public       )
         similarly situated,                 )
                                             )
         Plaintiffs,                         ) COLLECTIVE AND CLASS ACTION
                                             ) COMPLAINT
 vs.                                         )
                                             )
 SUPREME TOUCH HOME HEALTH                   ) (JURY DEMAND ENDORSED HEREON)
 SERVICES CORP                               )
 2547 West Broad Street                      )
 Columbus, Ohio 43204                        )
 c/o VEIL CORPORATE SERVICES, INC.           )
 Statutory Agent                             )
 1166 East Dayton-Yellow Springs             )
 Suite 227                                   )
 Fairborn, Ohio 45324,                       )
                                             )
         Defendant.                          )
       _____________________________________________________________________

         The Plaintiff, Ann Francis (“Plaintiff” or “Named Plaintiff”) by and through the

 undersigned counsel and on behalf of herself individually and on behalf of other members of the

 general public similarly situated, for her Complaint against Defendant Supreme Touch Home

 Health Services Corp (“STHHSC”) or (“Defendant”) hereby states as follows:

                                I. JURISDICTION AND VENUE

 1.      This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

 §201, et seq., the Ohio Minimum Fair Wage Standards Act, R.C. Chapter 4111 (the “Ohio Wage

 Act”), the Ohio Prompt Pay Act, R.C. § 4113.15 (“OPPA”), and 28 U.S.C. §1331.

 2.      This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as this

 Complaint raises additional claims pursuant to the laws of Ohio over which this Court maintains

 supplemental subject matter jurisdiction because they form a part of the same case or controversy.


                                                  1
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 2 of 14 PAGEID #: 2



 3.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, because the Named Plaintiff

 entered into an employment relationship with Defendant in the Southern District of Ohio, a

 substantial part of the events or omission giving rise to the claim occurred in the Southern District

 of Ohio, and Defendant has done substantial business in the Southern District of Ohio.

                                         II.      PARTIES

 A.      Plaintiff

 4.      Named Plaintiff Ann Francis is an individual, United States citizen, and a resident of the

 State of Ohio living in the Southern District of Ohio.

 5.      At all times relevant herein, Plaintiff was an employee of Defendant as defined in the

 FLSA, the Ohio Acts, and Ohio Constitution Art. 2 §34a.

 6.      Named Plaintiff Francis was employed by Defendant from June of 2017 until February of

 2018.

 7.      During her employment with Defendant, Named Plaintiff Francis worked as a licensed

 practical nurse for Defendant.

 8.      Plaintiff routinely worked in excess of forty (40) hours per workweek, but Plaintiff was

 not paid overtime of at least one and one-half her regular rate for all hours worked in excess of

 forty (40) hours per workweek.

 9.      The decision by Defendant not to pay overtime compensation to Plaintiff was neither

 reasonable nor in good faith.

 10.     At all times relevant herein, Plaintiff was a covered, non-exempt employee of Defendant

 who, pursuant to Section 7 of the FLSA, was required to receive not less than one and one-half

 times her regular rate of pay for hours worked in excess of forty (40) hours.

 11.     At all times relevant herein, Plaintiff was entitled to receive not less than one and one-

 half times her regular rate of pay for hours worked in excess of forty (40) hours.

 12.     Defendant knowingly and deliberately failed to compensate Plaintiff overtime of at least

 one and one-half her regular rate for all hours worked in excess of forty (40) hours per workweek.

                                                  2
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 3 of 14 PAGEID #: 3



 13.        Plaintiff did not perform work that meets the definition of exempt work under the FLSA

 or the Ohio Acts.

 14.        Plaintiff therefore seeks to recover all unpaid overtime and other damages owed under

 the FLSA, and to recover all unpaid overtime and other damages owed under the Ohio Acts.

 B.         Defendant

 15.        Defendant Supreme Touch Home Health Services Corp. (“STHHSC”) is a home nursing

 care staffing agency of direct care workers and provider of in-home rehabilitation and health care

 services.

 16.        Defendant is an “employer” as that term is defined by the FLSA, R.C. Chapter 4111, and

 Ohio Constitution Art. 2 §34a.

 17.        During relevant times Defendant had operational control over significant aspects of the

 day-to-day functions, including the day-to-day functions of the Named Plaintiff Francis and those

 similarly situated.

 19.        During relevant times, Defendant’s managers and owners had the authority to hire, fire

 and discipline employees, including Named Plaintiff Francis and those similarly situated.

 20.        During relevant times, Defendant had the authority to set rates and methods of

 compensation of Named Plaintiff Francis and those similarly situated.

 21.        During relevant times, Defendant had the authority to control the work schedules and

 employment conditions of Named Plaintiff Francis and those similarly situated.

 22.        During relevant times, Defendant had ultimate authority and control of employment

 records.

 23.        During relevant times, Defendant has benefitted from the work performed by Named

 Plaintiff Francis and those similarly situated.




                                                    3
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 4 of 14 PAGEID #: 4



                                          III.    FACTS

 24.     During her employment with Defendant, Plaintiff Francis worked as a licensed practical

 nurse. Plaintiff Francis regularly worked more than 40 hours per week but was not paid one and

 one-half her regular rate for those hours worked over 40.

 25.     Plaintiff Francis’ position was non-exempt at all times.

 26.     At all times relevant herein, Plaintiff Francis was not exempt from receiving FLSA

 overtime wage benefits because, inter alia, she was not an “executive,” “computer,”

 “administrative,” “professional,” neither learned nor creative, or “computer” employee, as those

 terms are defined under the FLSA. See 29 C.F.R. §§ 541.0, et seq.

 27.     At all times relevant herein Named Plaintiff Francis was an employee of Defendant as

 defined in the FLSA, R.C. Chapter 4111, OPPA, and Ohio Constitution Art. 2 §34a.

 28.     Subject to the elimination of a previous exemption, the Named Plaintiff Francis was an

 hourly, non-exempt employee

 of Defendant as defined in the FLSA, R.C. Chapter 4111 and Ohio Constitution Art. 2 §34a. See

 FLSA of 1938, §13(a)(15), 29 U.S.C. §213(a)(15), (21); 29 C.F.R. §552.109(a), (c), 552.6.

 29.     At all times relevant here, Defendant employed Plaintiff Francis to this suit as a licensed

 practical nurse, providing nursing services performing non-exempt duties for Defendant.

 30.     At all times relevant herein, Plaintiff Francis was not exempt from receiving FLSA

 overtime wage benefits because, inter alia, she was not an “executive,” “computer,”

 “administrative,” “professional,” neither learned nor creative, or “computer” employee, as those

 terms are defined under the FLSA. See 29 C.F.R. §§ 541.0, et seq.

 31.     Defendant’s policy is to pay Plaintiff no overtime wages regardless of how many hours per

 week they worked.

 32.     Defendant regularly required Plaintiff and other similarly situated persons to work

 significantly more than forty (40) hours per week.



                                                 4
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 5 of 14 PAGEID #: 5



 33.     However, Defendant failed to pay Plaintiff Francis and other similarly situated persons 1.5

 times their regular hourly rates for these hours worked over forty (40) in a workweek.

 34.     The Named Plaintiff Francis brings this action on her own behalf and on behalf of those

 similarly situated persons, and Plaintiff Francis has given her written consent to bring this action

 to collect unpaid overtime and other unpaid compensation under the FLSA.

 35.     At all relevant times, Defendant is and has been Plaintiff’s “employer” as that term is

 defined by the FLSA, R.C. Chapter 4111, and Ohio Constitution Art. 2 §34a.

 36.     At all times relevant to this action, Defendant has been engaged in commerce or in the

 production of goods for commerce, and/or the business activities of Defendant constituted an

 enterprise engaged in commerce within the meaning of the FLSA.

 37.     Upon information and belief, Defendant’s employees were engaged in interstate commerce

 and Defendant has annual gross volume sales and/or business in an amount not less than

 $500,000.00.

 38.     During relevant times, Defendant suffered and permitted the Named Plaintiff Francis and

 those similarly situated to work more than forty (40) hours per workweek, while not compensating

 them for all such hours worked over forty (40) at a rate of at least one and one-half times their

 regular rates.

 39.     Upon information and belief, Defendant, at all times relevant hereto, were fully aware of

 the fact that it was legally required to comply with the wage and overtime payment laws of the

 United States and of the State of Ohio as well as recordkeeping laws of the State of Ohio.

 40.     During relevant times, Defendant had knowledge of and acted willfully in regard to its

 conduct described herein.

 41.     Defendant is in possession and control of necessary documents and information from

 which Plaintiff would be able to precisely calculate damages, or, in the alternative, Defendant

 otherwise failed to keep the required records.



                                                  5
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 6 of 14 PAGEID #: 6



 42.       By the conduct described in this Complaint, Defendant has violated the FLSA by failing to

 pay its employees, including the Plaintiff to this suit, overtime wages they have earned and to which

 they are entitled by law by misclassifying them as exempt from overtime wages when they are non-

 exempt.

                      IV.       COLLECTIVE AND CLASS ALLEGATIONS

 43.       The Named Plaintiff Francis brings her FLSA claim pursuant to 29 U.S.C. §216(b) as a

 representative action on behalf of herself and all other Similarly Situated Persons (“SSPs”) of the

 opt-in class, consisting of:

                   All current and former employees of Defendant STHHSC who
                   have worked as licensed practical nurses, home health aides,
                   support associates, caregivers, or other employees who provided
                   companionship services, rehabilitation services, domestic
                   services, home nursing care, and/or other in-home services, and
                   who worked over 40 hours in any workweek beginning three years
                   preceding the filing date of this Complaint and continuing through
                   the date of final disposition of this case, and who were not paid
                   time and a half for the hours they worked over 40 (the “216(b)
                   Class” or the “216(b) Class Members”).

 44.       Examples of employees that may be members of the 216(b) Class include, but may not be

 limited to, licensed practical nurses, home health aides, caregivers, aides, and other employees who

 provided companionship services, domestic services, rehabilitation services, home nursing care,

 and other in-home services for Defendant.

 45.       The 216(b) Class Members were no longer exempt from the FLSA as of January 1, 2015.

 See FLSA of 1938, §13(a)(15), 29 U.S.C. §213(a)(15), (21); 29 C.F.R. §552.109(a), (c),

 552.6.

 46.       This FLSA claim is brought as an "opt-in" collective action pursuant to 29 U.S.C. §216(b)

 as to claims for overtime compensation, compensation withheld in violation of the FLSA,

 liquidated damages and attorneys' fees under the FLSA. In addition to the Named Plaintiff Francis,

 numerous putative 216(b) Class Members have been denied proper overtime compensation due to

 Defendant’s company-wide payroll policies and practices. The Named Plaintiff is representative of


                                                   6
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 7 of 14 PAGEID #: 7



 those other similarly situated employees and is acting on behalf of their interests as well as her own

 in bringing this action.

 47.     The identity of the putative 216(b) Class Members are known to Defendant and are readily

 identifiable through Defendant’s payroll records. These individuals may readily be notified of this

 action, and allowed to opt into it pursuant to 29 U.S.C. §216(b), for the purpose of collectively

 adjudicating their claims for overtime compensation, liquidated damages, attorneys' fees and costs

 under the FLSA.

 48.     The Named Plaintiff Francis brings her Ohio Minimum Fair Wage Standards Act ("the

 Ohio Wage Act") claims pursuant to Fed. R. Civ. P. 23 as a class action on behalf of herself and all

 other members of the following class:

                  All current and former employees of Defendant STHHSC who
                  have worked as home health aides, support associates, caregivers,
                  or other employees who provided companionship services,
                  rehabilitation services, domestic services, home nursing care,
                  and/or other in-home services, and who worked over 40 hours in
                  any workweek beginning three years preceding the filing date of
                  this Complaint and continuing through the date of final disposition
                  of this case, and who were not paid time and a half for the hours
                  they worked over 40 (the “Rule 23 Class” or the “Rule 23 Class
                  Members”).

 49.     The Rule 23 Class, as defined above, is so numerous that joinder of all members is

 impracticable.

 50.     The Named Plaintiff Francis is a member of the Rule 23 Class and her claims for unpaid

 wages are typical of the claims of other members of the Rule 23 Class.

 51.     The Named Plaintiff Francis will fairly and adequately represent the Rule 23 Class and the

 interests of all members of the Rule 23 Class.

 52.     The Named Plaintiff Francis has no interests that are antagonistic to or in conflict with

 those interests of the Rule 23 Class that she has undertaken to represent.

 53.     The Named Plaintiff has retained competent and experienced class action counsel who can

 ably represent the interests of the entire Rule 23 Class.


                                                   7
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 8 of 14 PAGEID #: 8



 54.     Questions of law and fact are common to the Rule 23 Class.

 55.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual actions

 would create the risk of inconsistent or varying adjudications that would establish incompatible

 standards of conduct for Defendant with respect to its non-exempt employees.

 56.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) as Defendant acted or

 refused to act on grounds generally applicable to the Rule 23 Class, making appropriate declaratory

 and injunctive relief with respect to the Named Plaintiff and the Rule 23 Class as a whole.

 57.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) as the questions of law and

 facts common to the Rule 23 Class predominate over questions affecting individual members of

 the Rule 23 Class and because a class action is superior to other available methods for the fair and

 efficient adjudication of this litigation.

 58.     Questions of law and fact that are common to the Rule 23 Class include, but are not limited

 to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Rule 23 Class for hours

 worked in excess of forty hours per week; (b) whether Defendant kept accurate records of the

 amount of time the Rule 23 Class was working each day; (c) whether Defendant calculated the Rule

 23 Class's overtime rate of pay as required by the statute; (d) whether Defendant’s violations of the

 Ohio Wage Act were knowing and willful; (e) what amount of unpaid and/or withheld

 compensation, including overtime compensation, is due to the Named Plaintiff Francis and other

 members of the Rule 23 Class on account of Defendant’s violations of the Ohio Wage Act; and (f)

 what amount of prejudgment interest is due to Rule 23 Class members on the overtime or other

 compensation which was withheld or not paid to them.

 59.     A class action is superior to individual actions for the fair and efficient adjudication of

 Named Plaintiff’s claims and will prevent undue financial, administrative and procedural burdens

 on the parties and the Court. The Named Plaintiff Francis and counsel are not aware of any pending

 Ohio litigation on behalf of the Rule 23 Class, as defined herein, or on behalf of any individual

 alleging a similar claim. Because the damages sustained by individual members are modest

                                                  8
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 9 of 14 PAGEID #: 9



 compared to the costs of individual litigation, it would be impractical for class members to pursue

 individual litigation against the Defendant to vindicate their rights. Certification of this case as a

 class action will enable the issues to be adjudicated for all class members with the efficiencies of

 class litigation.

                                    V.     CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                     FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME

 60.      All of the preceding paragraphs are realleged as if fully rewritten herein.

 61.      This claim is brought as part of a collective action by the Named Plaintiff Francis on behalf

 of herself and the 216(b) Class.

 62.      The FLSA requires that employees receive overtime compensation for hours worked in

 excess of forty (40) per week. 29 U.S.C. § 207(a)(1).

 63.      During the three years preceding the filing of this Complaint, Defendant employed the

 Named Plaintiff and the 216(b) Class Members.

 64.      Defendant’s policy is to pay Plaintiff and other similarly situated employees straight time

 pay regardless of how many hours per week they worked.

 65.      Defendant regularly required Plaintiff and other similarly situated employees to work

 significantly more than forty (40) hours per week.

 66.      However, Defendant failed to pay Plaintiff and other similarly situated employees 1.5 times

 their regular hourly rates for these hours worked over forty (40) in a workweek.

 67.      The Named Plaintiff Francis and the 216(b) Class Members regularly worked in excess of

 40 hours in workweeks.

 68.      Defendant violated the FLSA with respect to Named Plaintiff Francis and the 216(b) Class

 by, inter alia, failing to compensate them at time and one-half times their regular rates for any hours

 worked over forty (40) hours in a workweek.




                                                   9
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 10 of 14 PAGEID #: 10



  69.     The Named Plaintiff Francis and the 216(b) Class Members were not exempt from

  receiving FLSA overtime benefits beginning January 1, 2015.

  70.     Defendant knew or should have known of the overtime payment requirements of the FLSA.

  Since the January 1, 2015 exemption elimination, Defendant willfully withheld and failed to pay

  the overtime compensation to which Named Plaintiff and the 216(b) Class Members are entitled.

  71.     The exact total amount of compensation, including overtime compensation, that Defendant

  has failed to pay the Named Plaintiff Francis and the 216(b) Class Members is unknown at this

  time, as many of the records necessary to make such precise calculations are in the possession of

  Defendant or were not kept by Defendant.

  72.     As a direct and proximate result of Defendant’s conduct, the Named Plaintiff Francis and

  the 216(b) Class Members have suffered and continue to suffer damages. The Named Plaintiff

  Francis seeks unpaid overtime and other compensation, liquidated damages, interest and attorneys’

  fees, and all other remedies available, on behalf of herself and the 216(b) Class Members.

                                SECOND CAUSE OF ACTION
               R.C. 4111.03 — RULE 23 CLASS ACTION FOR UNPAID OVERTIME

  73.     All of the preceding paragraphs are realleged as if fully rewritten herein.

  74.     This claim is brought under Ohio Law.

  75.     The Named Plaintiff Francis and the Rule 23 Class Members have been employed by

  Defendant, and Defendant is an employer covered by the overtime requirements under Ohio Law.



  76.     Ohio Law requires that employees receive overtime compensation “not less than one and

  one-half times” (1.5) the employee’s regular rate of pay for all hours worked over forty (40) in one

  workweek, “in the manner and methods provided in and subject to the exemptions of section 7 and

  section 13 of the Fair Labor Standards Act of 1937.” See R.C. § 4111.03(A); see also 29 U.S.C. §

  207(a)(1).




                                                  10
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 11 of 14 PAGEID #: 11



  77.     While employed by Defendant, the Named Plaintiff and the Rule 23 Class Members

  worked in excess of the maximum weekly hours permitted under R.C. § 4111.03 but were not paid

  overtime wages for this time spent working.

  78.     The Named Plaintiff Francis and the Rule 23 Class were not exempt from the wage

  protections of Ohio Law.

  79.     Defendant’s repeated and knowing failure to pay overtime wages to the Named Plaintiff

  Francis were violations of R.C. §4111.03, and as such, Defendant willfully withheld and failed to

  pay the overtime compensation to which Named Plaintiff Francis and the Rule 23 Class Members

  are entitled.

  80.     For Defendant’s violations of R.C. §4111.03, by which the Named Plaintiff Francis and

  the Rule 23 Class Members have suffered and continue to suffer damages, the Named Plaintiff

  Francis seeks unpaid overtime and other compensation, liquidated damages, interest and attorneys’

  fees, and all other remedies available, on behalf of himself and the Rule 23 Class Members.

                               THIRD CAUSE OF ACTION
              R.C. 4113.15 — RULE 23 CLASS ACTION FOR OPPA VIOLATION

  81.     All of the preceding paragraphs are realleged as if fully rewritten herein.

  82.     During relevant times, the Named Plaintiff Francis was employed by Defendant.

  83.     During relevant times, Defendant was an entity covered by the OPPA; and the Named

  Plaintiff Francis was employed by Defendant within the meaning of the OPPA.



  84.     The OPPA requires Defendant to pay Named Plaintiff and the Rule 23 Class Members all

  wages, including unpaid overtime, on or before the first day of each month, for wages earned by

  them during the first half of the preceding month ending with the fifteenth day thereof, and on or

  before the fifteenth day of each month, for wages earned by them during the last half of the

  preceding calendar month. See R.C. § 4113.15(A).




                                                  11
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 12 of 14 PAGEID #: 12



  85.      During relevant times, Named Plaintiff and the Rule 23 Class Members were not paid all

  wages, including overtime wages at one and one-half times their regular rate within thirty (30) days

  of performing the work. See R.C. § 4113.15(B).

  86.      The Named Plaintiff and the Rule 23 Class Members unpaid wages remain unpaid for more

  than thirty (30) days beyond their regularly scheduled payday.

  87.      In violating the OPPA, Defendant acted willfully, without a good faith basis and with

  reckless disregard of clearly applicable Ohio law.

                                  VI.      PRAYER FOR RELIEF

  WHEREFORE, the Named Plaintiff Ann Francis requests judgment against the Defendant for an

  Order:

  A.       Certifying the proposed FLSA collective action;

  B.       Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the 216(b) Class

           apprising them of the pendency of this action, and permitting them to timely assert their

           rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

  C.       Certifying the proposed Rule 23 Class under Ohio Law;

  D.       Directing Defendant, at its own expense, to investigate and account for the number of hours

           actually worked by Named Plaintiff Francis and the putative class and collective members

           per week, and if Defendant failed to keep accurate records in accordance with Ohio Law,

           Named Plaintiff Francis, the 216(b) Collective Members and the Rule 23 Class Members

           are entitled to prove their hours worked with reasonable estimates;

  E.       Awarding to the Named Plaintiff Francis and the 216(b) Class Members unpaid

           compensation, including overtime wages as to be determined at trial together with any

           liquidated damages allowed by the FLSA;

  F.       Awarding to the Named Plaintiff Francis and the Rule 23 Class Members unpaid

           compensation, including overtime wages as to be determined at trial together with any

           liquidated damages allowed by Ohio Law;

                                                  12
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 13 of 14 PAGEID #: 13



  G.    Awarding Named Plaintiff Francis, the FLSA Class Members and the Rule 23 Class

        Members costs and disbursements and reasonable allowances for fees of counsel and

        experts, and reimbursement of expenses;

  H.    Awarding Named Plaintiff, the FLSA Class Members and the Rule 23 Class Members such

        other and further relief as the Court deems just and proper;

  I.    Issuing an injunction prohibiting Defendant from engaging in present, ongoing and future

        violations of the FLSA and Ohio Law;

  J.    Granting the Named Plaintiff Francis leave to amend to file additional claims for relief or

        different causes of action should information become available through investigation and

        discovery; and

  K.    Rendering a judgment against Defendant for all damage, relief, or any other recovery

        whatsoever.




                                                13
Case: 2:19-cv-05019-ALM-KAJ Doc #: 1 Filed: 11/15/19 Page: 14 of 14 PAGEID #: 14




                                                      Respectfully submitted,


                                                      /s/ William H. Dulaney III
                                                      William H. Dulaney III (0037969)
                                                      Mann Dulaney LLC
                                                      211 Bradenton Avenue,
                                                      Dublin, Ohio 43017
                                                      Telephone: (614) 763-2163
                                                      Email: wdulaney@m-dlegal.com



                                                      /s/ Matthew D. Austin
                                                      Matthew D. Austin (0076619)
                                                      Huntington Bank Building
                                                      17 South High Street, Suite 810
                                                      Columbus, Ohio 43215
                                                      Telephone: (614) 843-3041
                                                      Email: Matt@MattAustinLaborLaw.com

                                                      Trial Attorneys For Named Plaintiff,
                                                      Ann Francis




                                            JURY DEMAND

  Plaintiff requests a trial by a jury of eight (8) persons as to all counts of this Complaint.



                                                      /s/ William H. Dulaney III
                                                      William H. Dulaney III (#0037969)




                                                    14
